Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-12 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious “a calculator, including one or more processors, configured to calculate a plurality of scores based on a history of the communication environment information and the quality information acquired by the acquisition unit, wherein each of the plurality of scores is calculated based on at least a plurality of communication records and whether a respective quality parameter in each of the plurality of communication records is below a threshold parameter, and reflects a probability of deterioration in communication quality associated with a respective one of the plurality of servers and the communication environment of the client device as indicated by a respective combination of one or more elements of the communication environment information”, as recited in amended claim 1, and similarly recited in amended independent claims 5 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references. 
a. 	Takeshita et al, U.S. Patent No. 10,412,182 B2. 
b.	Zhang et al, U.S. Patent No. 9,826,086 B2. 
c. 	Topfi et al, U.S. Patent No. 7,716,332 B1. 
d. 	Yan et al, U.S. Patent Application Publication No. 2018/0159920 A1.  
e. 	Yamasaki et al, U.S. Patent Application Publication No. 2017/0195202 A1.  
f. 	Karose et al, U.S. Patent Application Publication No. 2003/0084089 A1. 

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            June 29, 2021